Exhibit 10.1

 

LIMITED WAIVER OF OWNERSHIP LIMITATION

 

In consideration of the representations, warranties, covenants and agreements
contained herein, this Limited Waiver of Ownership Limitation (this “Waiver”) is
granted as of May 3, 2013 by CUBESMART, a Maryland real estate investment trust
(the “Company”), to INVESCO ADVISERS, INC., a Delaware corporation (
“Shareholder”), on behalf of itself and on behalf of any Designated Investment
Entity owned by Invesco Ltd., a company organized under the laws of Bermuda,
that would be treated as Beneficially Owning or Constructively Owning shares in
excess of the Common Share Ownership Limit (as defined below) by reason of
attribution of Common Shares of the Company held by the Shareholder (the
“Invesco Group”).  Terms used herein as defined terms and not defined herein
have the meanings given to them in the Articles of Amendment and Restatement of
Declaration of Trust of the Company, as amended and supplemented (the
“Declaration”).

 

WHEREAS, Section 7.2.1(a)(i)(1) of the Declaration provides that no Designated
Investment Entity shall Beneficially Own or Constructively Own Common Shares in
excess of 9.8% (in value or number of shares, whichever is more restrictive) of
the outstanding Common Shares of the Company (the “Common Share Ownership
Limit);

 

WHEREAS, Section 7.2.7 of the Declaration authorizes the Board to grant to
Persons meeting the conditions imposed by Section 7.2.7 of the Declaration and
by the Board in its discretion exemptions from the Common Share Ownership Limit,
provided, however, that such Person provides undertakings, representations and
evidence to the Board that the qualification of the Company as a real estate
investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury Regulations promulgated thereunder; for federal
income tax purposes would not be jeopardized thereby;

 

WHEREAS, the Board has determined that the execution of this Waiver is advisable
and in the best interests of the Company and its shareholders and has directed
that the Company grant to the Invesco Group a limited waiver from the Common
Share Ownership Limit and the Board has approved acquisition of Common Shares by
Shareholder, subject to the limits and other provisions contained herein,
pursuant to Section 3-601(j)(3) and (4) of the Maryland General Corporation Law;
and

 

WHEREAS, the parties desire to enter into this Limited Waiver of Ownership
Limitation to establish the scope of the limited waiver from the Common Share
Ownership Limit.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                    Defined Terms.  For purposes of this
Waiver, except as otherwise indicated herein, capitalized terms shall have the
meaning ascribed to such terms in the Declaration.

 

2.                                    Grant of Limited Waiver.  Pursuant to
Section 7.2.7 of the Declaration, the Board has directed that the Company grant,
and the Company does hereby grant, to the members of the Invesco Group a limited
waiver from the Common Share Ownership Limit effective as of May 3, 2013 on the
following bases:

 

--------------------------------------------------------------------------------


 

a.                                     The members of the Invesco Group may
Beneficially or Constructively Own (as determined pursuant to the Declaration),
in the aggregate, up to 15% shares of the total issued and outstanding Common
Shares.

 

b.                                    If the Shareholder or any other member of
the Invesco Group (i)  violates any term of this Waiver or breaches any of the
representations and undertakings herein and (ii) if the Company reasonably
determines in consultation with its accountants and legal counsel that its
qualification as a REIT for federal income tax purposes is jeopardized solely
because of this Waiver, the Company shall have the right to treat that number of
Common Shares acquired by Shareholder or any other member of the Invesco Group
that in the absence of this Waiver would be owned by a Person (as determined
pursuant to the Declaration) in excess of the ownership limit applicable to such
Person under Section 7.2.1(a)(i)(1) of the Declaration (if any) as in violation
of Section 7.2.1(a)(i)(1) to the extent that such treatment is reasonably
necessary to preserve the Company’s status as a REIT for federal income tax
purposes.

 

c.                                     The grant of the limited waiver described
herein shall not be effective if and to the extent that, as a result of the
Invesco Group’s ownership of Common Shares permitted by reason of the limited
waiver, any “individual” (within the meaning of Sections 542(a)(2) and 856(h) of
the Code) would be considered to “own” (within the meaning of Section 856(h) of
the Code) more than 5% (by value or number of shares, whichever is more
restrictive) of the total outstanding Common Shares (whether or not such
ownership causes the Company to be “closely held” under Section 856(h) of the
Code).

 

3.                                    Representations and Undertakings of
Shareholder. Shareholder, on behalf of itself and the other members of the
Invesco Group, hereby certifies, represents, warrants and agrees as to the
following for the benefit of the Company and its shareholders:

 

a.                                     Shareholder is a corporation organized
under the laws of the state of Delaware and is not an individual for purposes of
Section 542(a)(2) of the Code (determined after taking into account
Section 856(h)(3)(A) of the Code.

 

b.                                    Shareholder is indirectly wholly-owned by
Invesco Ltd., a company organized under the laws of Bermuda.  Invesco Ltd. is
not an individual for purposes of Section 542(a)(2) of the Code (determined
after taking into account Section 856(h)(3)(A) of the Code).

 

c.                                     The stock of Invesco Ltd. is publicly
traded, and, to the best knowledge of Shareholder, as of February 15, 2013, T.
Rowe Price Associates, Inc., JPMorgan Chase & Co. and BlackRock, Inc.
beneficially owned 12.5%, 6.1% and 5.4%, respectively, of the common stock of
Invesco Ltd.

 

d.                                   The ownership of Common Shares by
Shareholder and any other member of the Invesco Group will not result in any
Person who is an individual for purposes of Section 542(a)(2) of the Code
(determined taking into account Section 856(h)(3)(A) of the Code) being
considered to Beneficially Own Common Shares in excess of the Common Share
Ownership Limit.

 

-2-

--------------------------------------------------------------------------------


 

To the extent not publicly disclosed in a filing made with the Securities and
Exchange Commission, Shareholder shall inform the Company if the Shareholder
becomes informed that any individual for purposes of Section 542(a)(2) of the
Code (determined taking into account Section 856(h)(3)(A) of the Code) owns more
than 5% (by value) of the outstanding shares of Invesco Ltd.

 

e.                                     The members of the Invesco Group will not
dispose of any Common Shares in violation of the Common Share Ownership Limit or
in any manner that would cause a Person to be in violation of the Common Share
Ownership Limit.

 

f.                                      Shareholder represents that it has had
no communication with, nor has it acted in concert with, any Excepted Holder as
defined in Section 7.1 of the Declaration for purposes of procuring this Limited
Waiver of Ownership Limitation or for any other purpose related to the matters
covered hereby.

 

g.                                    The acquisition of the Common Shares by
Shareholder and any other member of the Invesco Group shall be in the ordinary
course of business and not with the purpose or effect of changing or influencing
control of the Company and such securities will not be acquired in connection
with or as a participant in any transaction having such purpose or effect nor
will Shareholder or any other member of the Invesco Group in the future take any
action in concert with any other Person for such purpose or effect so long as
this Waiver is in effect.

 

4.                                    Shareholder Cooperation.  Shareholder, on
behalf of itself and each member of the Invesco Group, agrees to cooperate with
the Company, if the Company, at any time in the future, requests information
from Shareholder regarding the number of Common Shares of the Company then owned
by Shareholder and members of the Invesco Group and the Beneficial or
Constructive Ownership of such Common Shares.

 

5.                                    Company Reliance. Shareholder understands
that the Company will rely on the truth and accuracy of the statements contained
in this letter in granting the Waiver.

 

6.                                    Limited Waiver.  Shareholder acknowledges
its understanding that the foregoing waiver of the Common Share Ownership Limit
is only being granted to Shareholder and the other members of the Invesco Group
and not to T. Rowe Price Associates, Inc., Viking Global Investors LP,
Wellington Management Company, LLP or any other person, and such waiver shall
not apply to any transferee or assignee of the Common Shares.

 

7.                                    Termination.  If after the date that
Shareholder acquires Common Shares, the members of the Invesco Group cease to
own Common Shares in excess of the Common Share Ownership Limit then the waiver
from the Common Share Ownership Limit granted in this Waiver shall automatically
terminate.

 

8.                                    Notice.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed, delivered by hand delivery or overnight courier, or
transmitted by any standard form of telecommunication.

 

-3-

--------------------------------------------------------------------------------


 

Written notices to the Company shall be directed to:

 

CubeSmart
460 East Swedesford Road
Suite 3000
Wayne, PA 19087
Attention: Chief Legal Officer

 

Written notices to Shareholder shall be directed to:

 

Invesco
1555 Peachtree Street, NE
Atlanta, GA 30309

 

Attention: Legal Department

 

9.                                    Counterparts.  This Waiver may be executed
in two counterparts, both of which taken together will be deemed to constitute a
single document.

 

[Remainder of Page Intentionally Blank]

 

-4-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Waiver as of the date and
year first written above, intending to be legally bound.

 

CUBESMART

 

 

By: /s/ Jeffrey P. Foster

Name: Jeffrey P. Foster

Title: Senior Vice President, Chief Legal Officer & Secretary

 

 

INVESCO ADVISERS, INC.

 

 

By: /s/ Mark D. Blackburn

Name: Mark D. Blackburn

Title:   Assistant Vice-President

 

-5-

--------------------------------------------------------------------------------